Case 3:14-cv-00852-REP-AWA-BMK Document 276 Filed 10/18/18 Page 1 of 1 PageID# 10060



                                                              p                             [ri\
                    IN THE UNITED STATES DISTRICT COURT        b
                   FOR THE EASTERN DISTRICT OF VIRGINIA              OCT 1 8 2018
                               Richmond Division                                            z)
                                                                CLERK. U.S. DISTRICT COURT
                                                                      RICHMOND. VA
   GOLDEN BETHUNE-HILL,
  et al..

        Plaintiffs,

   V.                                      Civil Action No. 3:14-cv-852


   VIRGINIA STATE BOARD OF
   ELECTIONS, et al..

        Defendants.


                                     ORDER


        Pursuant to Fed. R. Civ. P. 53, and having considered the

   parties' briefing on the matter, the Court hereby appoints Dr.

   Bernard Grofman as Special Master to assist and advise the Court on

   the redistricting remedy. The Commonwealth of Virginia shall be

   responsible to pay the fees of the Special Master with the right to

   seek apportionment thereof at the end of the case.                     !r=
        It is so ORDERED.
                                                                                 Innl
                                                                                        1




                                                      /s/
                                     Robert E. Payne
                                     Senior United States District Judge
                                     For the Court


   Richmond, Virginia
   Date: October        2018
